 In the Matter of THE OHIO POWER COMPANY, EMPLOYERandINTER-NATIONAL BROTHERHOOD OF ELECTRICAL WORKERS, A. F. L., PETI-TIONERCase No. 8-RC-16.-Decided April 03, 1948Mr. John 0. Ketterer,of Canton, Ohio, for the Employer.Mr. J. S. Knight,of Cincinnati, Ohio, for the Petitioner.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Steuben-ville,Ohio, on December 9, 1947, before John A. Hull, Jr., hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERThe Ohio Power Company is a corporation engaged in the produc-tion, sale, and distribution of electrical energy. It has its principaloffices at Canton, Ohio, and it serves customers in 55 counties in theState of Ohio. It furnishes electrical energy to industrial concerns,including Timken Roller Bearing Company, Republic Steel Corpora-tion, Lima Locomotive Company, and American Rolling Mills Com-pany, and it receives equipment, such as wire and turbines, from pointsoutside the State. It also transmits and receives electrical energyacross State lines.The Employer admits and we find that it is engaged in commercewithin themeaning ofthe National Labor Relations Act.II.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of theEmployer.77 N. L.R. B., No. 44.320 THE OHIO POWER COMPANYIII.THE QUESTION CONCERNING REPRESENTATION321The Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Petitioner is seeking a unit composed of physical employees.of the Employer in the East Liverpool-Wellsville area.The Employerand Petitioner disagree as to the geographical extent of the unit.TheEmployer contends that a unit limited, as proposed by Petitioner, tothe East Liverpool-Wellsville area would be inappropriate, and thatthe unit should include the adjacent Steubenville area.These twoareas or "districts" now constitute the Employer's Eastern Division.The Employer and Petitioner are in substantial agreement as to thecategories of employees to be included in the unit,'- except that thePetitioner would include, and the Employer would exclude, all pro-bationary employees.Geographical extent of unit:The Employer operates its publicutility business through administrative units called "divisions," which,in turn, are subdivided into "districts."Division managers participatein the formulation of the Employer's labor relations policies.Districtmanagers are subject to the control of their division manager.Atthe time of the filing of the instant petition on October 23, 1947, theEmployer had nine such divisions, including the East Liverpool-Wellsville and Steubenville Divisions.On November 1, 1947, a weekafter the instant petition was filed, the Employer created a new"Eastern Division" by consolidating the Steubenville and East Liver-pool-WellsvilleDivisions, which were consequently reduced to thestatus of districts within the new division.2The Eastern Division isheaded by a division manager, to whom the managers of the Steuben-ville and East Liverpool-Wellsville districts are subject.iAt the hearing the parties agreed that the following job classifications were to beincluded in the unit: transmission and distribution patrolmen, troublemen, linemen andgroundmen, substation operators, maintenance men, metes men, appliance seivice men,utilitymen, storeroom men, janitors, district service men, service metes ieaders, collectois,and maintenance menThe parties also agieed to exclude all office clerical and technicalemployees, watchmen, guards, full-time working foienien, all "supervisory employees ' andemployees who have not had 6 months of service with the Employer.or who are employed ina specific temporary job'The establishment of the Eastein Division, so far as the record discloses, was motivatedsolely by economic and administrative considerations, and this division is still one of thesmaller divisions of the Employer's operations. 322DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is for the physical employees in the newly created East Liverpool-Wellsville district that the Petitioner is now seeking a separate unit.However, in the bulk of the Employer's operations collective bargain-ing for physical employees has been on the broader,division-widebasis,,' and the Employer contends that, in view of this bargainingpattern, the district-wide unit sought by the Petitioner is inap-propriate.The East Liverpool-Wellsville employees have not heretofore beenorganized.In 1941, the Board certified the Petitioner as the repre-sentative of the Steubenville employees.4The Petitioner accordinglyurges that a unit comprising the entire Eastern Division, as proposedby the Employer, would be inappropriate because the Board has al-ready set up part of that division-namely, the Steubenville district-as a separate unit, and because the Petitioner has bargained foremployees in that unit since 1942.The Petitioner in effect contendsthat the Board's prior unit determination for the Steubenville em-ployees, as reinforced by the foregoing bargaining history, precludesthe merging of the Steubenville unit in a larger unit comprising theentire Eastern Division, and requires that the East Liverpool-Wells-Ville district be established as a separate, residual unit in the EasternDivision.We do not believe that the policies of the Act would best be effectu-ated by the establishment of two separate district-wide units in theEmployer's Eastern Division.At the time of the Board's priordetermination that the Steubenville employees constituted an appro-priate unit, the Steubenville operations constituted a separate division.The unit determination was, therefore, consistent with the generalpattern of division-wide bargaining in the Employer's operations.This basis for the Board's determination has now been destroyed,however, by the reconstitution of Steubenville asa districtwithin thenew Eastern Division.5Moreover, the evidence with respect to the separate bargaining his-tory of the Steubenville unit is inconclusive.On June 1, 1942, thePetitioner and the Employer executed a contract for the Steubenvilleemployees.This contract, which contained an automatic renewalclause, has not yet been formally terminated, and the Petitioner con-tends that the contract is, therefore, still in effect.The Employer3 This is true of six of the eight existing divisions of the Employer's operations.Thetwo remaining divisions consist of the Ohio Valley Division which,so far as the recordsho«s, has not been organized,and the Eastern Division,which is the one involved in theinstant proceeding.Its bargaining history is discussed below.4Matterof TheOhio Power Company,33 N. L. R. B. 772.iMatter of Central New York Power Corporation,64 N. L. It.B. 461 ;Matter of AtlasPowder Company,62 N. L R B 1179;Matter of Illinois Power Company,75 N L R B1221. THE OHIO POWER COMPANY,323,maintains, however, that the Petitioner has abandoned this contractand has not actively represented the Steubenville unit since 1943.While the Petitioner denies this, it is clear from the record that thePetitioner has not bargained specifically 6 for the Steubenville em-ployees since 1942, and has not processed any grievances for them.In view of these circumstances, and particularly in view of theEmployer's general history of division-wide bargaining and the pre-sent organizational integration of the East Liverpool-Wellsville andSteubenville districts, we find that a unit narrower than the divi-sion-wide unit would be inappropriate in this case.7The probationary employees:The Employer hires probationary.employees for a 6-months' period, with the expectation that they willbe permanent if their work proves satisfactory.There is no evidence,however, as to what proportion of these employees the Employeractually retains after the expiration of their probationary period.The Board has in the past excluded probationary employees fromunits established in other areas of the Employer's operations 8Weshall, accordingly, exclude them from the unit here sought.We, accordingly, find that all employees of the Employer in itsEastern Division, including transmission and distribution patrolmen,troublemen, linemen and groundmen, substation operators, mainte-nance men, meter men, appliance service men, utility men, storeroommen, janitors, district service men, service meter readers, collectors, andmaintenance men, but excluding clerical office and technical employees,watchmen, guards, probationary employees, employees (other thanprobationary) with less than 6 months' service with the Employer,employees employed in a specific temporary job, full-time workingforemen, and all other supervisors, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with The Ohio Power Company,Canton, Ohio, an election by secret ballot shall be conducted as early6The Petitioner concedes that it has not since 1942,negotiateddirectlyfor the Steuben-ville employees,but asserts that benefits obtained by the Petitioner,in negotiating for theemployees in the Employer's Sunnyside Division,were extended to the Steubenville em-ployees under the Employer's policy of preserving uniform terms of employment throughoutits operationsin view of this policy, the Petitioner claims it felt there was no need tonegotiate separate terms for Steubenville4The Petitioner stated at the hearing that if the Board found a division-wide unit to beappropriate,it desired to be placed on the ballot in an election directed among employeesin such unitThe showing of interest made by the Petitioner is sufficient to warrantcompliance with this request.8Matter of The Ohio Power Company, 73 NL. R B 384 and 74 N. L. R. B 625. 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDas possible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Directorfor the Eighth Region, and subject to Sections 203.61 and 203.62 ofNational Labor Relations Board Rules and Regulations-Series 5,among the employees in the unit found appropriate in Section IV,above, who,,were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented by International Brotherhood-ofElectricalWorkers, A. F. L., for the purposes of collective bargaining.MEMBER REYNOLDS took no part in the consideration of the aboveDecision and Direction of Election.